Citation Nr: 1041185	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for headaches.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a cognitive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1972 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a decision in July 2004 of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2009, the Veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  A 
transcript of the hearing has been associated with the Veteran's 
file.  

In May 2009, the Board remanded the claims for further 
development.

In August 2010, the Veteran was afforded the opportunity for a 
new hearing, but he  declined.  Accordingly, the Board will 
proceed with the adjudication of the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In March 2009, the Veteran testified he had been treated at the 
Thomas Hospital in Mobile, Alabama.  He testified he went to 
hospital for treatment of symptoms associated with carbon 
monoxide poisoning in service, resulting in headaches, a 
psychiatric disorder, and cognitive disorder. 










Under the duty to assist, VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal to 
include records of private medical care providers.  
38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of the Thomas Hospital in Mobile, 
Alabama.  If applicable, if the records do 
not exist or that further efforts to 
obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. § 
3.159(e).

2.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


